Exhibit 99.1 NEWS RELEASE NORTH AMERICAN ENERGY PARTNERS ANNOUNCES DECLARATION OF QUARTERLY DIVIDEND Edmonton, Alberta, June 8, 2015 – North American Energy Partners Inc. (“NAEP” or “the Company”) (TSX & NYSE: NOA) today announced that its Board of Directors has declared a quarterly dividend (the “Dividend”) of two Canadian cents ($0.02) per common share, payable to common shareholders of record at the close of business on June 30, 2015.The Dividend will be paid on July 24, 2015, and is an eligible dividend for Canadian income tax purposes. About the Company North American Energy Partners Inc. (www.nacg.ca) is the premier provider of heavy construction and mining services in Canada.For more than 50 years, NAEP has provided services to large oil, natural gas and resource companies, with a principal focus on the Canadian Oil Sands. The Company maintains one of the largest independently owned equipment fleets in the region. For further information contact: David Brunetta, CMA Director, Investor Relations North American Energy Partners Inc. (780) 969-5574 dbrunetta@nacg.ca www.nacg.ca Since 1953•Heavy Construction & Mining Suite 300, 18817 Stony Plain RoadEdmonton, AlbertaT5S 0C2CanadaPhone 780.960.7171Fax 780.969.5599 www.nacg.ca
